DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maue et al. (US 6626064).  Regarding claim 1, Maue teaches an actuator for a vehicle seat, the actuator comprising an electric motor (32) including a rotor and a stator (gear box, 36), the rotor rotating a first output shaft (40) of the electric motor and a second output shaft (38) of the electric motor (see Figure 2; see column 3, lines 20-30), a first reduction gear (46) rotated by the first output shaft (40), the first reduction gear (46) having a first gear ratio, an output gear of the first reduction gear driving a first notched shaft (100) having a first notch pitch (see Figures 2 and 3; column 5, lines 46-55), a second reduction gear (47) rotated by the second output shaft (38), the second reduction gear having a second .

Regarding claim 2, Maue teaches wherein the rotor, the first output shaft of the electric motor, and the second output shaft of the electric motor are a single piece (see Figure 2).

Regarding claim 3, Maue teaches wherein the first output shaft (40) of the electric motor and the second output shaft (38) of the electric motor are attached to the rotor (gears of the gear box, 36) of the electric motor (see Figure 2).

Regarding claim 5, Maue teaches wherein one of the first output shaft (40) of the electric motor and the second output shaft (38) of the electric motor, and the rotor (gears of gear box 36) of the electric motor, are a single piece (each appear as a single piece, or they can be considered all together a single piece when they are all put together), the other of the first output shaft of the electric motor and the second output shaft of the electric motor being attached to the rotor of the electric motor (see Figure 2).

Regarding claim 10, Maue teaches wherein at least one of the first notched shaft and the second notched shaft is a rack.

Regarding claim 12, Maue teaches wherein the first notched shaft and the second notched shaft extend in two parallel directions (see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maue et al. (US 6626064).  Regarding claims 7-8, it is described above what is disclosed by Maue.  Maue further teaches in column 4, lines 51-56:
“The gears 76, 78, 80, and 82 are intermeshed such that rotation of one of the gears rotates all of the gears. The bevel gears 76 and 78 and the pinion gears 80 and 82 can have any suitable gear ratio.”


	With respect to claim 9, the examiner notes that it would have been obvious to one having ordinary skill in the art to modify the first or second notched shaft to be a worm as opposed to a threaded rack since both are well-known in the art to be intermeshing gear components that produce the same result.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maue et al. (US 6626064) in view of Krebs et al. (US 5330228).  Regarding claims 13-14, it is described above what is disclosed by Maue; however, Maue does not distinctly disclose the vehicle seat having a seat, back, and headrest wherein the actuator operates the headrest to adjust in two directions.  Maue also does not distinctly disclose a strap return which is operated by the actuator.  
Krebs, in a similar field of endeavor, teaches a vehicle seat having a seat, back and headrest (see Figure 5) wherein an actuator operates the headrest in two directions (up and down; again, see Figure 5).  Krebs also teaches the headrest having a strap return thereon (and thus fixed on the backrest – but not directly disposed on).  Therefore, when the headrest is moved, the strap return is also moved.  It would have been obvious to one having ordinary skill in the art to modify the use of the actuator of Maue to operate the headrest with respect to the backrest (as in Krebs) since Maue teaches column 9, lines 38-42 that the actuator can be used in other vehicle seat areas. 


Allowable Subject Matter
s 4, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636